DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-11 are pending and presented for examination. Claims 1-8 were elected without traverse (as no traversal was made) in the response dated 16 March 2021 which is acknowledged and entered. As such claims 9-11 are withdrawn by the Examiner as non-elected. As such, THIS RESTRICTION REQUIREMENT IS MADE FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014132724 to Hikata et al. (hereinafter, “Hikata at __”; citations made to US PG Pub No. 20160002041 which is considered to be the English equivalent).

An oxidizing gas feed step in which an oxidizing gas is fed to at least part of a part of a portion of the base body which is other than the portion of the base body to which a carburizing gas is fed in the carburizing gas feed step (the notch not exposed to carburizing gas is oxidized, [0035]. While this occurs before carburizing in Hikata, it has been held that the order of adding ingredients is prima facie obvious, see MPEP 2144.04) with a planar shape ([0074] meeting “linear . . . shape”);
A carburizing gas feed step in which a carburizing gas is fed to at least a portion of the base body at which the base body and the separable body are joined to or in contact with each other ([0043]);
A heating step in which the portion of the base body at which the base body and separable body are joined to or in contact with each other is heated (via a laser, [0030]); and
A separation step in which the separable body is relatively moved away from the base body ([0052]).
Turning to claim 2, source gases can be acetylene ([0074]).
With respect to claim 3, air can be utilized as the oxidizing gas ([0035]).
Turning to claim 4, iron can be utilized ([0045]).
Regarding claim 5, separation is performed by driving the bodies apart (“Fig. 6”).
As to claims 7 and 8, while the gap and oxidizing gas feed portion observation step are not expressly stated, it is noted that a gap is observed in “Fig. 6” and CNTs are grown, so one of ordinary skill 

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub No. 20050170089 to Lashmore et al., discloses production of carbon nanostructures via growth on a downstream substrate with catalyst particles deposited thereon, but does not expressly state separable bodies or oxidizing gas after carburizing gas addition.
US Patent No. 9162891 to Hikata discloses CNT growth via a catalyst and control of growth via magnetic field and oxidation of the catalysts, but does not expressly state a separable member or separation of the body from the separation member to cause CNT growth.

Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796